—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered April 16, 1993, convicting him of robbery in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Although there were inconsistencies between the complainant’s testimony at the trial and the complainant’s statements to the police, they were not so great as to render his testimony incredible as a matter of law (see, People v Jordan, 181 AD2d 745; People v Haynes, 175 AD2d 929; People v Reina, 131 AD2d 517). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Sutton, 108 AD2d 942). Bracken, J. P., Lawrence, Friedmann and Goldstein, JJ., concur.